Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The following is a NON- FINAL Office action in reply to the Amendments and Arguments received on November 23, 2021.


Status of Claims
Claim 1 has been amended.
Claims 1-8 and 11-20 are currently pending and have been examined. 


	
	

Claim Rejections - 35 USC § 101

Claim 11-16 is drawn to a method (i.e., a process) while claim(s) 1-8 and 17-20 are drawn to a vehicle with a camera and wireless transceiver and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-8 and 11-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-8 and 11-20 do not describe an abstract idea (Step 2A: NO). 
As such the claims recite eligible subject matter.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ng-Thow-Hing et al. (2017/0076415) in view of Signorelli et al. (2014/0214547) and Thompson (2020/0250810).

Claim 1
Ng-Thow-Hing et al. teaches image capture from a vehicle:
a camera; a wireless transceiver; and a controller, programmed to responsive to receiving an input requesting to save a location, record a current location of the vehicle, activate the camera to capture an image, and associate the image with the location (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”

responsive to receiving, via the wireless transceiver, a wireless transmission from an advertising business containing a promotion icon, identify a section of the image corresponding to the advertising business in the image and modify the image by overlaying the promotion icon at the section in on the image to highlight the advertising business, wherein the advertising business is within a transmission range of the wireless transceiver (Signorelli [0038]); See at least “The interface 220 may comprise, for example, one or more image modifications 224a-b. A first image modification 224a may comprise, in some embodiments, an overlay and/or superimposed graphic (and/or other media) that enhances and/or replaces a particular portion of the image such as the square overhead signage on the left side of the street in the streetscape as depicted in FIG. 2. While the original and/or actual sign may simply identify the associated store, for example, the first image modification 224a may replace the real-world sign in the interface 220 with an offer, promotion, and/or other supplemental and/or dynamic data.” See also [0060] “The interface may, in some embodiments for example, cause portions of the image data captured by the user device to be altered, highlighted, and/or enhanced or modified. In the case that a promotional offer is determined to be related to a particular product in the field-of-view of the user device, for example, the interface may highlight the product and/or superimpose promotional offer data on or adjacent to portions of the image where the identified product appears.”
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business within the transmission range, determine if the second advertising business is captured in the image, responsive to determining the second advertising business is not captured in the image, expand the image and add the second icon into the image as expanded (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Signorelli, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Signorelli teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate a location report incorporating the location and the image as modified (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 2 
Ng-Thow-Hing et al. and Signorelli teach the above features but do not explicitly teach uploading a location report at a wireless location. Thompson teaches:
wherein the controller is further programmed to: responsive to detecting a predefined wireless connection, upload the location report to a server (Thompson [0030]).See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by 

Claim 3
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: send the location report to a predefined email address associated with a user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.

Claim 4
Ng-Thow-Hing et al. teaches the following:
wherein the controller is further programmed to: transmit the location report to a mobile device associated with a user via a wireless connection  (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.

Claim 5 
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Signorelli explicitly teach reporting. Thompson teaches:
wherein the controller is further programmed to: responsive to detection that the user has finished a trip, output the location report to a user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.

Claim 6 
Ng-Thow-Hing teaches the above features including an in vehicle camera but does not explicitly teach combining multiple pictures into the image. Signorelli teaches:
wherein the camera is surrounding view camera having multiple lenses configured to capture multiple pictures, and the controller is further programmed to: combine the multiple pictures into the image (Signorelli [0138]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of combining photos, as taught by Signorelli, to provide the most accurate image to a user.
	


Claim 7
Ng-Thow-Hing teaches the above features but does not specifically teach a map. Signorelli teaches:
wherein the controller is further programmed to: identify a plurality of businesses on the image; and associate one or more of the plurality of businesses as identified with a map covering the current location of the vehicle (Signorelli [0134]). See at least “According to some embodiments, the interface 1420 may provide a map interface (not shown) ...”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., a map, as taught by Signorelli, to make it easier for users to be at marketed to with information advertisements.
	
Claim 8 
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Signorelli teaches:
separate an image piece containing one or more of the plurality of businesses from the image; and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Signorelli [0134][0060]). See at least “a user may utilize a smart phone or other mobile device to capture an image of a location (and/or product and/or object), view an overlay of promotional offers and/or other information superimposed on the image of the location (and/or product and/or object).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Signorelli, to make it easier for users to identify participating businesses.

Claim 11 
Ng-Thow-Hing et al. teaches image capture from a vehicle.
receiving, via a human-machine interface, an input of a user indicative of a request for location saving (Ng Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.”
Ng-Thow-Hing teaches the above features but does not specifically teach multiple pictures or icons. Signorelli teaches:
loading, from a local storage, a map incorporating a current location of the vehicle; activating a surrounding view camera having multiple lenses to capture multiple pictures (Signorelli [0138]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.”
combining, via a processor, the multiple pictures into an image; associating, via the processor, the image with the map (Signorelli [0134][0060]). See at least “a user may utilize a smart phone or other mobile device to capture an image of a location (and/or product and/or object), view an overlay of promotional offers and/or other information superimposed on the image of the location (and/or product and/or object)
receiving, via a wireless transceiver, a first wireless transmission from an a first advertising business containing a promotion icon; identifying, via the processor, the advertising business in the image; overlaying, via the processor, the promotion icon on the map at a corresponding location of the advertising business to highlight the advertising business on a modified map; overlaying, via the processor, the promotion icon on the image to highlight the advertising business on a modified image (Signorelli [0038]); See at least “The interface 220 may comprise, for example, one or more image modifications 224a-b. A first image modification 224a may comprise, in some embodiments, an overlay and/or superimposed graphic (and/or other media) that enhances and/or replaces a particular portion of the image such as the square overhead signage on the left side of the street in the streetscape as depicted in FIG. 2. While the original and/or actual sign may simply identify the associated store, for example, the first image modification 224a may replace the real-world sign in the interface 220 with an offer, promotion, and/or other supplemental and/or dynamic data.” See also [0060] “The interface may, in some embodiments for example, cause portions of the image data captured by the user device to be altered, highlighted, and/or enhanced or modified. In the case that a promotional offer is determined to be related to a particular product in the field-of-view of the user device, for example, the interface may highlight the product and/or superimpose promotional offer data on or adjacent to portions of the image where the identified product appears.”
receiving, via the wireless transceiver, a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera and within a transmission range of the wireless transceiver;; expand, via the processor, the modified image and add the second icon into an expanded image (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image  as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Signorelli, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Signorelli teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
generate, via the processor, a location report incorporating the modified map and the modified image  (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
responsive to detecting a predefined wireless connection, uploading the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 12 
Ng-Thow-Hing et al. teaches the following:
sending the location report to a predefined email address associated with the user (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device.

Claim 13
Ng-Thow-Hing et al. teaches the following:
transmitting the location report to a mobile device associated with the user via a wireless connection (Ng-Thow-Hing [0038][0057]). Where the reference teaches a list of saved Points of Interest [a type of location report] and an interface component 420 may access the storage component 150 and send the stored images to the mobile device 410.” See [0057] where a communication computer refers to an email associated with a mobile device. Where an email is communicated wirelessly.





Claim 14 
Ng-Thow-Hing et al. teach an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Signorelli explicitly teach reporting. Thompson teaches:
responsive to detect the user has finished a trip, outputting the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to give users advertising information regarding the trip they just completed.

Claim 15
Ng-Thow-Hing teaches the above features but does not specifically teach overlaying an image on a map. Signorelli teaches:
identifying a plurality of businesses on the image; separating an image piece containing one or more of the plurality of businesses from the image; and overlaying the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of overlaying an image on a map, as taught by Signorelli, to make it easier for users to identify participating businesses.

Claim 16
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Signorelli teaches:
responsive to receiving a second wireless transmission, including a second icon, from a second advertising business located outside a capture range of the camera, overlaying the second icon on the map at a corresponding location of the second advertising business (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method 

Claim 17 
Ng-Thow-Hing et al. teaches the following:
responsive to receiving user input via a human-machine interface, verify a current location of the vehicle (Ng Thow Hing [0004]); See “The system enables the user to save or delete images captured by the vehicle without having to deviate his gaze from the road or using a mobile device. Instead, the user is able to save the images using a physical act, such as a facial movement, vocalization, or gesture.” 
Ng-Thow-Hing teaches the above features but does not specifically teach that the second icon is added to the expanded image. Signorelli teaches:
load a map surrounding the current location, capture multiple pictures via multiple camera lenses; combine the multiple pictures into an image, identify a plurality of businesses on the image, separate an image piece containing one or more of the plurality of businesses from the image, and overlay the image piece on the map at a corresponding location of the one or more of the plurality of businesses (Signorelli [0138]). See “The receiver component 202 is configured to receive, request, query, accept, etc. data from a variety of users. The data can be received from a multitude of devices, including mobile phones, regular and panoramic cameras, and other devices that can communicate information.” See also [0228] “The image data is divided or split, at 3304, to render the image in a smaller easier to store form.”
responsive to receiving a first wireless transmission from an a first advertising business containing a first promotion icon, identify the first advertising business in the image, overlay the first promotion icon on the image to highlight the advertising business on a modified image, overlay the first promotion icon on the map at a corresponding location of the first advertising business to highlight the second advertising business on a modified map wherein the first wireless transmission is a direct transmission between the first advertising business and the vehicle (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
responsive to receiving a second wireless transmission from a second advertising business containing a second promotion icon, verify the second advertising business outside the image, expand the modified image and add the second promotion icon to an expanded image (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Signorelli, to tailor multiple ads to a user based on their exact location.
	Ng-Thow-Hing et al. and Signorelli teach the limitations above, but do not explicitly teach reporting. Thompson teaches:
 generate a location report incorporating the modified image and the modified map (Thompson [0029]). See at least “Upon the user's completion of the report's questions or requested actions, the client side technology may provide the user a capability to review a report 22 or still image captures.”
upload the location report to a cloud repository (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to allow users to access advertisement information from their trip.

Claim 18 
Ng-Thow-Hing et al. teaches the above limitations but does not specifically teach that the second icon is added to the expanded image. Signorelli teaches:
overlay the second icon on the map at a corresponding location of the second advertising business (Signorelli  [Figure 1][0033][Figure 4][Figure 5]); See at least In such a manner, for example, business that have not implemented sensor device 108a-c may still benefit from location-based push promotions or competitor businesses that have implemented and/or installed sensor devices 108a-c (such as the depicted "STORE C" and/or "STORE B") may utilize the system 100 to entice customers (e.g., users of the user device 102) away from "STORE D"-such as by sending promotions (e.g., discounts/offers) to the user device 102 as the user device approaches (or appears headed for-e.g., computed trajectory) the competitor's "STORED".”  Examiner notes that “store B’ is not captured in the image as displayed in Figure 1 and the user receives a notification for a promotion for Store B.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle, as taught by Ng-Thow-Hing et al., the method of adding more icons to the image, as taught by Signorelli, to tailor multiple ads to a user based on their exact location.

Claim 19 
Ng-Thow-Hing et al. and Signorelli teach the above features but do not explicitly teach reporting. Thompson teaches:
transmit the location report to a mobile device associated with the user via a wireless connection  (Thompson [0030]). See “The client side may upload through Cellular, Internet based and/or other transmission preferably (if not maintained locally)…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught by Ng-Thow-Hing et al. and Signorelli, the method of reporting, as taught by Thompson, to lessen the load on a systems network.

Claim 20
Ng-Thow-Hing et al. teaches an in vehicle display:
via an in-vehicle display (Ng-Thow-Hing [0005][0021][0003][0006][0018]), See at least “a heads up display (HUD) is employed in the vehicle such that a user may view images captured by a camera of a vehicle without averting his gaze from the location in front of him.”
Ng- Thow- Hing nor Signorelli explicitly teach reporting. Thompson teaches:
responsive to detect the vehicle has parked, output the location report to the user (Thompson [0008][0010][0029]). Where the reference teaches video capture and still capture at a specific time worthy of notation. Examiner interprets a user ending a trip as a time worthy of notation. See also “Not only can a report and/or summary potentially be generated and/or viewed in some embodiments, but also the video behind the report may be made available for quality assurance to ensure that a specific report is accurate.”  Additionally, the reference teaches in paragraph [0014] a user viewing the visual report. This satisfies the in vehicle display because in its broadest reasonable interpretation the user and display on the user device can be in the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of image capture from a vehicle and adding more icons to the image, as taught .


Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered and are persuasive. 

Applicant Argues: Smith does not disclose the features recited in amended claim 1.

Examiner agrees. Examiner has relied on newly cited Signorelli (2014/0214547) for the teaching.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681